             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

OMAR GILLIAM
Reg. #23606-009                                             PETITIONER

v.                         No. 2:19-cv-37-DPM

DEWAYNE HENDRIX, Warden,
and UNITED STATES
DEPARTMENT OF JUSTICE                                     RESPONDENTS

                               JUDGMENT
     Gilliam's petition is dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
